DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The closest prior art is that of Puglia et al. (US 7,169,401) in view of Bhagwat et al (US 6,495,602), as described below.
Regarding claims 8 and 15, Puglia requires the use of peanut oil in the base. 
Regarding claims 13-14, the prior art does not disclose one or more surfactants having an HLB of more than 10 and the composition excludes cetyl alcohol and stearyl alcohol. Additionally, there is no disclosure of the surfactant is in range of 0.01 % w/w to about 10% w/w of the total weight of the composition.  All of the Examples within Puglia require cetyl and stearyl alcohol and there is no motivation to exclude them. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602), as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020. 
Puglia discloses medicated skin treatment compositions  in a vehicle such as a cream, paste, lotion, balm, ointment, gel, serum, mousse and other known compositions containing a medicament for the treatment of a skin condition (column 1, lines 11-15; lines 55-57). 
Puglia discloses a topical skin care therapeutic cream composition in Example 3, Table 2; which discloses:
0.05% tretinoin (retinoid); 
5.0% peanut oil;
0.18% methyl paraben (preservative);
0.20% butylated hydroxytoluene (antioxidant);
66.0% purified water;
4.0% isopropyl myristate (emollient);
3.0% glycerin (moisturizer);
4.0% cetyl alcohol (emollient, emulsifier, thickening agent); 
4.0% stearyl alcohol (emollient, emulsifier, thickening agent); 
 3.0% magnesium aluminum silicate (thickening agent) and 
0.05% citric acid (chelating agent). 

The use of a propellant is not disclosed. 
Regarding claims 2, 4, 10, 11, and 18 tretinoin is specifically recited in Example 3. 
Regarding claim 12, Example 3 recites 66.0% water, which is at least about 60% recited in the instant claim. 
Regarding claim 6, magnesium aluminum silicate (thickening agent) is present in the amount of 3.0%. Applicant’s attention is directed to MPEP 2144.05 which states a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  
Regarding claim 9f, additional oils, including mineral fats (oils) can be included (column 3, lines 61-65), which is an emollient. 
Puglia does not disclose the thickener comprising Carbomer, as recited in claims 5, 7, and 17;  or a pH adjusting agent comprising trolamine as recited in claim 9g. 
Bhagwat disclose a topical composition in the form of gels, lotions, solutions, sprays, creams, ointment and sticks (column 4, lines 1-3, column 5, lines 65-68).  
The pH of normal skin is about 4.5-5.5. This acidic pH of the skin provides a natural protection and is referred to as the "Acid Mantle" of the skin. Microorganisms prefer a pH in the range 6-7 to thrive and are therefore held in check by the acidic pH of the skin (column 1, lines 25-30. The compositions have a pH between about 3.0 and 6.5 (claim 3).
Regarding claims 5, 7, 9g, and 17, the composition is disclosed to include a thickener providing a high viscosity cream designed to remain in place upon application 
The formulations of the prior art are exemplified as a cream, however, both references disclose the formulation can be prepared in various forms, including lotions. It would have been obvious to one of ordinary skill in the art to alter the excipients of the cream compositions to arrive as a lotion composition. As evidenced by the teachings of Premjeet, which discloses additives are inactive ingredients in dosage forms. Selection of topical vehicles depends on various dermatological factors and pharmaceutical factors. Dermatological factors are absorption penetration, skin condition, compatibility, and emollient properties. Pharmaceutical factors are stability, solvent properties, and emulsifying properties (abstract). Based on the overall description of each form of topical formulation, the skilled artisan would readily be able to recognize which excipients and within what percentages and ratios they are included in order to prepare the formulation in the desired topical form.   Based on the type of formulation the viscosity would vary, it is noted that hand lotion has a viscosity of 5,000 cps, while hand cream has a viscosity of 8,000 cps, as evidenced by Refine.  
It would have obvious to one of ordinary skill in the art before the effective filing date of the application to have used the mineral oil disclosed by Puglia since it is disclosed as a suitable alternative for additional oils to be included in the topical composition. Additionally, it would have been obvious to use Carbomer and trolamine in order to thicken the topical formulation according to Bhagwat in order to all the formulation to remain in place upon application and to suspend and stabilize the resulting emulsion. 

Claims 1-7, 9-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401), in view of Bhagwat et al. (US 6,495,602), as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refine, Viscosity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020 and Perricone (US 6,385,623). 
The teachings of Puglia and Bhagwat are discussed above. 
Puglia and Bhagwat do not disclose the use of tazarotene as a retinoid. 
Regarding claim 3, Perricone discloses topical retinoids including adapalene, tretinoin, and tazarotene (column 2, lines 15-25; column 5, lines 44-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used tazarotene in place of tretinoin in the teaching of Puglia since Perricone teaches they are functional equivalents and are effectively used to treat acne. 

 Claims 1-2, 4-7, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602) as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020 and Dow et al. (US 2016/0367570). 
The teaching of Puglia and Bhagwat are discussed above. 

Dow discloses a topical composition comprising a retinoid (abstract).  The liquid oil phase may beneficially be used to dissolve one or more of the active ingredients within the emulsion. 
Regarding claim 19, the retinoid can be suspended within the formulation at room temperature. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have micronized the retinoid in the formulation of Puglia in order to suspend the retinoid in the cream according to the teachings of Dow. 

Claims 1-2, 4-7, 9-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602) as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020  and Menaa (Emulsions systems for Skin Care: from Macro to Nano-formulations, Journal of Pharmaceutical Care and Health Systems, 2014). 
Puglia and Bhagwat are discussed above. 	Puglia and Bhagwat do not disclose the D90 globule size of the oil phase being at least 2 microns and less than about 50 microns. 
Menaa discloses topical applications of cosmetics in the form of emulsions, often used as creams.  Emulsion can be defined as a dispersed system which consists of small 
Size dependent emulsions are disclosed: macro emulsions (droplets of 1-100 microns), micro emulsions (1-100 nm), and nano emulsions (20-200 nm) (page 2, column 1)
Regarding claim 19, Menaa discloses the advantages/disadvantages of each type of emulsion. All macro, micro, and nano emulsions all have overlapping ranges of the globules disclosed in the instant claims. Such advantages/disadvantages include macro emulsions being unstable in the sense that the droplets sediment or float, depending on the densities of the dispersed phase and dispersion medium, and in case they are not stabilized by adsorption of solid particles onto their surface; micro emulsions, are more transparent, more uniform/homogeneous in size, less viscous, display lower interfacial tension due to use of co-surfactant, as well as higher thermodynamic stability and higher bioavailability; and nano emulsions are transparent or translucent and are stable (page 2, column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used to emulsion designations of Menaa in order to formulate the emulsion cream of Puglia in order to obtain the desired advantaged of each emulsion.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,026,934. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,026,934. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application and the patented claim both recite a topical retinoid composition, which only differ in the patented claims explicitly reciting the composition does not comprise peanut oil, however, it is not a required component in the instant claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,707,216 in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant claims do not require an anti-irritant. However, it is noted that the instant claims recite comprising language, allowing such inclusion. 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,931,328, in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant . 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent 10,716,781 in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant claims do not require an anti-irritant. However, it is noted that the instant claims recite comprising language, allowing such inclusion. 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615